Exhibit 10.1

 

EXECUTION VERSION

 



 

Receivables Sale Agreement

 

dated as of September 22, 2020

 

among

 

The Originators From Time to Time Parties Hereto,
as Originators

 

and

 

NRG Receivables LLC

 



 





 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I Agreement to Purchase and Sell Receivables 4          
Section 1.1 Agreement To Purchase and Sell Receivables 4           Section 1.2
Timing of Purchases 5           Section 1.3 Consideration for Purchases 5      
    Section 1.4 Purchase Termination Date 5           Section 1.5 Intention of
the Parties 6         ARTICLE II CALCULATION OF PURCHASE PRICE 6          
Section 2.1 Calculation of Purchase Price 6         ARTICLE III Payment of
Purchase Price 7           Section 3.1 Initial Purchase Price Payment 7        
  Section 3.2 Subsequent Purchase Price Payments 7           Section 3.3
Settlement as to Specific Receivables and Deemed Collections 8          
Section 3.4 Reconveyance of Receivables 8           Section 3.5 Letters of
Credit 9         ARTICLE IV CONDITIONS TO EFFECTIVENESS AND PURCHASES 9        
  Section 4.1 Conditions Precedent to Effectiveness 9           Section 4.2
Certification as to Representations and Warranties 10           Section 4.3
Additional Originators 10         ARTICLE V Representations and Warranties of
the Originators 11         ARTICLE VI COVENANTS OF THE ORIGINATORS 15          
Section 6.1 Covenants 15         ARTICLE VII Additional Rights and Obligations
in Respect of Receivables 21           Section 7.1 Rights of the Company 21    
      Section 7.2 Responsibilities of the Originators 21           Section 7.3
Further Action Evidencing Purchases 21           Section 7.4 Application of
Collections 22         ARTICLE VIII Purchase Termination Events 22          
Section 8.1 Purchase Termination Events 22           Section 8.2 Termination;
Remedies 24

 



i

 

 

TABLE OF CONTENTS

(continued)

 

  Page     ARTICLE IX Indemnification 24           Section 9.1 Indemnities by
the Originators 24         ARTICLE X Miscellaneous 27           Section 10.1
Amendments, etc. 27           Section 10.2 Notices, etc 27          
Section 10.3 No Waiver; Cumulative Remedies 27           Section 10.4 Binding
Effect; Assignability 27           Section 10.5 Governing Law 28          
Section 10.6 Costs, Expenses and Taxes 28           Section 10.7 SUBMISSION TO
JURISDICTION 28           Section 10.8 WAIVER OF JURY TRIAL 28          
Section 10.9 Captions and Cross References; Incorporation by Reference 29      
    Section 10.10 Execution in Counterparts 29           Section 10.11
Acknowledgment and Agreement 29           Section 10.12 No Proceeding 29        
  Section 10.13 Limited Recourse 30           Section 10.14 Treatment as Sales;
Tax Treatment 30

 



ii

 

 

Schedules

Schedule I List of Originators Schedule II State of Organization of Originators
Schedule III Location of Books and Records of Originators Schedule IV Prior
Names

 

Exhibits

Exhibit A Form of Subordinated Note

Exhibit B Form of Joinder Agreement

 



iii

 

 

This Receivables Sale Agreement (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of September 22, 2020 is
entered into among THE ORIGINATORS (as defined below) FROM TIME TO TIME PARTIES
HERETO, NRG RETAIL LLC, a Delaware limited liability company (the “Servicer”),
and NRG RECEIVABLES LLC, a Delaware limited liability company (the “Company”).

 

Background:

 

1.            The Originators generate Receivables in the ordinary course of
their business;

 

2.            The Originators wish to sell Receivables to the Company, and the
Company is willing to purchase Receivables from the Originators, on the terms
and subject to the conditions set forth herein;

 

3.            Each Originator has determined that such sales to the Company are
in the reasonable commercial and best interests of such Originator and its
creditors and that the transactions contemplated by this Agreement represent a
practicable and reasonable course of action to improve the financial position of
such Originator; and

 

4.            The Originators and the Company intend the transactions hereunder
to be a true sale of Receivables by the Originators to the Company, providing
the Company with the full benefits of ownership of the Receivables, and the
Originators and the Company do not intend the transactions hereunder to be a
loan from the Company to the Originators (other than, if applicable, for income
Tax purposes).

 

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

DEFINITIONS

 

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Section 1.01 of the Receivables Loan
and Servicing Agreement, dated as of the date hereof (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Loan Agreement”), among the Company, as Borrower, NRG Retail,
individually and as Servicer (the “Servicer”), the Conduit Lenders described
therein, the Committed Lenders described therein, the LC Issuers described
therein, the Facility Agents described therein, and Royal Bank of Canada, as
Administrative Agent. In addition, the following terms shall have the following
meanings:

 

“Agreement” has the meaning specified in the first paragraph hereof.

 

“Article 9” has the meaning specified in Section 1.5 of this Agreement.

 

“Company” has the meaning specified in the first paragraph of this Agreement.

 





 

 

“Deemed Collections” means any Seller Collections deemed received from the
applicable Originator equal to on any day (i) the portion of any Sold Receivable
which is reduced or cancelled as a result of the events described in
Section 2.09 of the Receivables Loan Agreement and (ii) the aggregate
Outstanding Balance of all Receivables as to which any of the representations or
warranties in Sections 5.1(n), (o) or (s) of this Agreement is not true.

 

“Effective Date” means (i) with respect to Reliant Energy Retail Services, LLC,
Reliant Energy Northeast LLC, Green Mountain Energy Company, US Retailers LLC,
Stream SPE, Ltd., and XOOM Energy Texas, LLC, September 22, 2020 and (ii) with
respect to any other Originator, the day on which such Originator is added as an
“Originator” hereunder pursuant to Section 4.3. “Joinder Agreement” has the
meaning specified in clause (a) of Section 4.3 of this Agreement.

 

“Joinder Agreement” has the meaning specified in clause (a) of Section 4.3 of
this Agreement.

 

“Originator” and “Originators” means each Person listed in Schedule I to this
Agreement, as such Schedule may be revised from time to time in accordance with
Section 4.3 of this Agreement.

 

“Payment Date” means, with respect to any Originator, (a) the Effective Date and
(b) each Business Day thereafter.

 

“POR Receivable” means a payment obligation of a Utility to an Originator
arising from the sale of a Purchased-by-Utility Receivable by such Originator to
such Utility.

 

“Potential Purchase Termination Event” means an event that, with the giving of
notice or lapse of time, or both, would constitute a Purchase Termination Event.

 

“Purchase Termination Date” has the meaning specified in Section 1.4 of this
Agreement.

 

“Purchase Termination Event” has the meaning specified in Section 8.1 of this
Agreement.

 

“Purchase Facility” has the meaning specified in Section 1.1 of this Agreement.

 

“Purchase Price” has the meaning specified in Section 2.1 of this Agreement.

 

“Purchased-by-Utility Program” means a “purchase of receivables” or similar
program pursuant to which a Utility agrees to purchase Retail Receivables from
an Originator.

 

“Purchased-by-Utility Receivable” means any Retail Receivable sold or contracted
to be sold, by an Originator to a Utility pursuant to a Purchased-by-Utility
Program.

 

“Receivable” means any (i) Retail Receivable other than any Purchased-by-Utility
Receivable or (ii) POR Receivable.

 

“Receivables Loan Agreement” has the meaning specified in the first paragraph of
this Definitions section.

 

“Reconveyed Receivable” has the meaning specified in Section 3.4.

 



2

 

 

“Related Rights” has the meaning specified in the last paragraph of Section 1.1
of this Agreement.

 

“Related Security” means, with respect to any Sold Receivable:

 

(a)            all instruments and chattel paper that may evidence such Sold
Receivable;

 

(b)            all security interests or liens and property subject thereto from
time to time purporting to secure payment of such Sold Receivable, whether
pursuant to the related Contract or otherwise;

 

(c)            all UCC financing statements or other filings covering any
collateral securing payment of such Sold Receivable (it being understood that
such UCC financing statements will not be assigned of record to the
Administrative Agent unless requested by the Administrative Agent after an Event
of Termination);

 

(d)            (i) with respect to a Retail Receivable, all of the applicable
Originator’s rights, interests and claims to receive payment under the
Contract(s) with respect to such Retail Receivable or (ii) with respect to a POR
Receivable, all of the applicable Originator’s rights, interests and claims to
receive payment from the applicable Utility under the Contract(s) with respect
to such POR Receivable and, in each case, all guaranties, indemnities, insurance
and other agreements (including under the related Contract), supporting
obligations (as defined in the UCC), letters of credit or arrangements of
whatever character from time to time, supporting or securing payment of such
Sold Receivable or otherwise relating to such Sold Receivable, whether pursuant
to the Contract related to such Sold Receivable or otherwise;

 

(e)            all books and records (excluding the Contracts) relating to such
Sold Receivable or any of the foregoing (it being understood that such books and
records will be maintained by the Servicer); and

 

(f)            all proceeds of the foregoing;

 

provided that, notwithstanding the foregoing, any of the foregoing for which an
assignment from the applicable Originator to the Company or the granting of a
security interest from Company to Administrative Agent would violate any law,
regulation or agreement binding upon such Originator or the Company (but, in the
case of any agreement, only to the extent no law or regulation exists which
would render such anti-assignment provision unenforceable), shall not be deemed
to be Related Security; and provided, further, that the applicable Originator
and the Company shall not be required to notify the related Obligor or to record
the assignment to the Administrative Agent of any Related Security unless
requested by the Administrative Agent after an Event of Termination.

 

“Required Capital Amount” has the meaning specified in Section 3.2(b) of this
Agreement.

 

“RSA Indemnified Party” has the meaning specified in Section 9.1 of this
Agreement.

 

“RSA Relevant Amounts” has the meaning specified in Section 9.1 of this
Agreement.

 



3

 

 

“Seller Collections” means, with respect to any Sold Receivable: (a) all funds
that are received (whether in the form of cash, wire transfer, check or
otherwise) by an Originator, the Company or the Servicer in payment of any
amounts owed in respect of such Sold Receivable (including purchase price,
finance charges, interest, Taxes, transmission charges (if any) and all other
charges), or applied to amounts owed in respect of such Sold Receivable
(including insurance payments and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the related Obligor or
any other Person directly or indirectly liable for the payment of such Sold
Receivable and available to be applied thereon), and (b) all Deemed Collections.

 

“Servicer” has the meaning specified in the first paragraph of this Definitions
section.

 

“Sold Receivable” means, with respect to any Originator, a Receivable sold, or
purported to be sold, hereunder to the Company by such Originator which has not
subsequently been reconveyed to the relevant Originator pursuant to the terms
hereof.

 

“Subordinated Note” has the meaning specified in Section 3.1 of this Agreement.

 

“Utility” means an electric and/or gas utility (or affiliated captive finance
company).

 

ARTICLE I
Agreement to Purchase and Sell Receivables

 

Section 1.1             Agreement To Purchase and Sell Receivables. On the terms
and subject to the conditions set forth in this Agreement, each Originator
hereby sells to the Company, and the Company hereby purchases from such
Originator, from time to time on or after the Effective Date, but before the
Purchase Termination Date, all of such Originator’s right, title and interest in
and to:

 

(a)            each Receivable outstanding as of the Effective Date or generated
by such Originator after the Effective Date and prior to the Purchase
Termination Date, whether now existing or hereafter created by such Originator,
other than any Reconveyed Receivable;

 

(b)            all rights to, but not the obligations of, such Originator under
all Related Security with respect to any of the foregoing Receivables;

 

(c)            all Seller Collections and other monies due or to become due to
such Originator with respect to any of the foregoing; and

 

(d)            all proceeds (as defined in the UCC) of any of the foregoing
received by (or for the account of) such Originator in respect of any of the
foregoing (including, without limitation, net proceeds of sale or other
disposition of repossessed goods or other collateral or property of the Obligors
in respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables).

 

All purchases and assignments hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of such Originator set forth in this Agreement and each other
Facility Document to which such Originator is a party. No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Company hereunder, and any such assumption is expressly disclaimed. The
Company’s foregoing commitment to purchase Receivables and the proceeds and
rights described in clauses (b) through (d) (collectively, the “Related Rights”)
is herein called the “Purchase Facility.”

 



4

 

 

Section 1.2     Timing of Purchases.

 

(a)            Effective Date Purchases. Each Originator’s entire right, title
and interest in (i) each Receivable that existed and was owing to such
Originator on the Effective Date for such Originator and (ii) all Related Rights
with respect thereto automatically shall be deemed to have been sold by such
Originator to the Company on the Effective Date.

 

(b)            Subsequent Purchases. After the Effective Date for any
Originator, on each Business Day until the Purchase Termination Date, each
Receivable, other than any Reconveyed Receivable, and the Related Rights with
respect thereto generated by such Originator shall be deemed to have been sold
by such Originator to the Company immediately (and without further action) upon
the creation of such Receivable, subject to the payment of the purchase price in
accordance with Section 3.2. Notwithstanding the foregoing, the sales hereunder
shall be suspended if the Releases have ceased to occur after the delivery of a
Release Suspension Notice under the Receivables Loan Agreement and shall only
resume when the Releases resume under the Receivables Loan Agreement.

 

Section 1.3     Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to pay the applicable
Purchase Price to the applicable Originator in accordance with Article III.

 

Section 1.4     Purchase Termination Date. The “Purchase Termination Date” for
any Originator shall be the earlier of (i) date the Purchase Facility is
terminated with respect to such Originator pursuant to Section 8.2 or (ii) the
Termination Date (as such term is defined in the Receivables Loan Agreement).

 



5

 

 

Section 1.5           Intention of the Parties. It is the express intent of each
Originator and the Company that each conveyance by such Originator to the
Company pursuant to this Agreement of any Receivables and Related Rights,
including, without limitation, all Sold Receivables, if any, be construed as a
valid and perfected sale and absolute assignment (without recourse except as
provided herein) of such Receivables and Related Rights by such Originator to
the Company (rather than the grant of a security interest to secure a debt or
other obligation of such Originator) and that the right, title and interest in
and to such Receivables and Related Rights conveyed to the Company be prior to
the rights of and enforceable against all other Persons at any time, including,
without limitation, lien creditors, secured lenders, purchasers and any Person
claiming through such Originator. The parties acknowledge that an outright sale
of receivables and interests in receivables is governed by Article 9 of the UCC
(“Article 9”), notwithstanding that such a sale is not intended for security.
The parties also acknowledge that, as a drafting convention under Article 9,
terms used under Article 9 for secured transactions also apply to outright sales
of receivables, including “debtor,” which applies to a seller of receivables,
“secured party,” which applies to a buyer of receivables, and “security
interest,” which applies to the buyer’s outright ownership interest. Thus, such
terms, and other terms used in Article 9, will apply to this Agreement, and may
be used in this Agreement or in connection with this Agreement and such use does
not affect the nature of the outright sale hereunder of the Receivables by the
Originators to the Company. Thus, under the Article 9 drafting convention, the
outright sale of the Sold Receivables may be described as a transaction by which
the Originators have granted to the Company a security interest in, among other
things, the Sold Receivables (see UCC 1-201(b)(35) and therefore it is the
intent of the parties that this Agreement shall be deemed to be a “security
agreement” within the meaning of the UCC). However, if, contrary to the mutual
intent of the parties, any conveyance hereunder of Receivables and Related
Rights is not construed to be both a valid and perfected sale and absolute
assignment of such Receivables and Related Rights, and a conveyance of such
Receivables and Related Rights that is prior to the rights of and enforceable
against all other Persons at any time, including, without limitation, lien
creditors, secured lenders, purchasers and any Person claiming through any
Originator, then, it is the intent of such Originator and the Company that such
Originator shall be deemed to have granted to the Company as of the date of this
Agreement, and such Originator hereby grants to the Company, a security interest
in, to and under, all of such Originator’s right, title and interest in and to
each Receivable existing as of the Effective Date and generated by such
Originator thereafter and prior to the Purchase Termination Date and all Related
Rights with respect thereto, whether now existing or hereafter arising, to
secure the prompt and complete payment of a loan deemed to have been made by the
Company to such Originator in an amount equal to the Purchase Price of the
Receivables originated by such Originator, together with all other obligations
of such Originator hereunder.

 

ARTICLE II
CALCULATION OF PURCHASE PRICE

 

Section 2.1           Calculation of Purchase Price. The “Purchase Price” to be
paid to each Originator for the Receivables that are purchased hereunder from
such Originator shall be (i) determined in accordance with the following formula
and (ii) subject to the reductions as provided in Sections 3.3(i):

 

 PP= OB x [1 - FMVD]        where:          PP= Purchase Price for each
Receivable as calculated on the relevant Payment Date.       OB= The Outstanding
Balance of such Receivable on the relevant Payment Date.       FMVD= 1.0% or
such other percentage as agreed to between such Originator and the Company to
reflect a fair market price for the Receivables.

 



6

 

 

ARTICLE III
Payment of Purchase Price

 

Section 3.1            Initial Purchase Price Payment. On the terms and subject
to the conditions set forth in this Agreement, the Company agrees to pay to such
Originator the Purchase Price for the purchase to be made from such Originator
on the Effective Date for such Originator partially in cash (in an amount to be
agreed between the Company and such Originator) and partially by issuing a
promissory note in the form of Exhibit A to the Servicer for the benefit of the
Originators (each such promissory note issued to an Originator, as it may be
amended, supplemented, endorsed or otherwise modified from time to time,
together with all promissory notes issued from time to time in substitution
therefor or renewal thereof in accordance with the Facility Documents, being
herein called the “Subordinated Note”) with an initial principal balance equal
to the aggregate remaining Purchase Price payable by the Company to the
Originators with respect to such purchase being made on the Effective Date.

 

Section 3.2            Subsequent Purchase Price Payments. On each Payment Date
subsequent to the Effective Date for each Originator, on the terms and subject
to the conditions set forth in this Agreement, the Company shall pay to each
Originator the Purchase Price for the Receivables sold by such Originator
hereunder on such Payment Date:

 

(a)            FIRST, in cash to the extent the Company has cash available
therefor (and such payment is not prohibited under the Receivables Loan
Agreement) and/or, if requested by such Originator, in in the form of a Letter
of Credit issued by an LC Issuer in accordance with Section 3.5 and on the terms
and subject to the conditions of this Article III and the Receivables Loan
Agreement; and

 

(b)            SECOND, to the extent any portion of the Purchase Price remains
unpaid, the principal amount outstanding under the Subordinated Note shall be
automatically increased by an amount equal to such remaining Purchase Price, so
long as the aggregate principal amount of the Subordinated Note does not cause
the Company’s tangible net worth to be less than the greater of (i) $16,500,000
and (ii) the amount that is 2.0% of the Facility Limit as of such date (such
amount, the “Required Capital Amount”).

 

The total consideration paid by the Company to each Originator for each sale of
Receivables by such Originator hereunder shall be an arm’s length price and
shall be of reasonably equivalent value for the Receivables so sold by such
Originator.

 

The Servicer shall make all appropriate record keeping entries with respect to
the Subordinated Note to reflect (x) the foregoing payments and reductions made
pursuant to Sections 3.3 and 3.4, and (y) the portion of the aggregate principal
amount outstanding under the Subordinated Note payable for the benefit of each
Originator. The Servicer’s books and records shall constitute rebuttable
presumptive evidence of (x) the principal amount of, and accrued interest on,
the Subordinated Note at any time and (y) the respective portions of aggregate
principal amount outstanding under the Subordinated Note payable for the benefit
of each Originator at any time. Each Originator hereby irrevocably authorizes
the Servicer to mark the Subordinated Note “CANCELED” and to return such
Subordinated Note to the Company upon the final payment thereof after the
occurrence of the Final Collection Date.

 

Except as otherwise provided in Sections 3.3 and 3.5, any payments made by the
Company in reduction of the outstanding principal balance of, or accrued and
unpaid interest on, the Subordinated Note shall be allocated to the principal
and interest payable for the benefit of the respective Originators ratably in
accordance with the respective amounts of principal or interest, as applicable,
payable for their benefit under the Subordinated Note.

 



7

 

 

Each Originator acknowledges that it has received a copy of the Subordinated
Note and agrees to be bound by, and to comply with, all the terms of the
Subordinated Note, including, without limitation, the subordination provisions
set forth in paragraph 9 thereof.

 

In the event that an Originator requests that any purchases be paid for by
issuance of a Letter of Credit, such Originator shall on a timely basis provide
the Company with such information as is necessary for the Company to obtain such
Letter of Credit from an LC Issuer. Neither such Originator nor any Affiliate
thereof (other than the Company) shall have any reimbursement or recourse
obligations in respect of any Letter of Credit.

 

Section 3.3           Settlement as to Specific Receivables and Deemed
Collections. Each Originator hereby agrees to pay to Company the amount of any
Deemed Collections in accordance with the provisions of this Section 3.3. If on
any day there are unpaid Deemed Collections with respect to Sold Receivables,
then such Deemed Collections shall be paid as follows:

 

(i)            as long as no Advance Suspension Event, Potential Event of
Termination or Event of Termination exists under the Receivables Loan Agreement,
no Potential Purchase Termination Event exists and the Purchase Termination Date
has not occurred, the amount of such Deemed Collections shall be paid, first, by
means of a reduction of the Purchase Price payable by the Company to the
applicable Originator on such day; and second, any remaining amount of Deemed
Collections shall be paid by the applicable Originator to the Company, on the
first Interest and Fee Payment Date after the event giving rise the applicable
Deemed Collection, by deposit in immediately available funds of such remaining
amount into a Deposit Account or the Collection Account; or

 

(ii)            if an Advance Suspension Event, a Potential Event of Termination
Event or an Event of Termination exists under the Receivables Loan Agreement, a
Potential Purchase Termination Event exists or the Purchase Termination Date has
occurred, all Deemed Collections shall be paid by the applicable Originator to
the Company on the first Interest and Fee Payment Date after the event giving
rise to the applicable Deemed Collection by deposit in immediately available
funds of the amount of such Deemed Collections into a Deposit Account or the
Collection Account.

 

Section 3.4            Reconveyance of Receivables. In the event that an
Originator has paid to the Company the full Outstanding Balance of any Sold
Receivable pursuant to Section 3.3 or otherwise, such Originator may elect to
have the Company reconvey such Sold Receivable to such Originator. Any such
reconveyance shall be without recourse and without representation or warranty
except that such Sold Receivable is free and clear of all liens, security
interests, charges, and encumbrances created by the Company. Once so reconveyed
by the Company to such Originator, such Originator shall not thereafter sell
such Receivable (a “Reconveyed Receivable”) to the Company.

 



8

 

 

Section 3.5             Letters of Credit. (a) Upon the request of an
Originator, and on the terms and conditions for issuing Letters of Credit under
the Receivables Loan Agreement (including any limitations therein on the amount
of any such issuance), the Company agrees to cause an LC Issuer to issue, on the
Purchase Dates specified by such Originator, Letters of Credit in favor of the
beneficiaries specified by such Originator. The aggregate Stated Amount of the
Letters of Credit being issued on any Purchase Date on behalf of such Originator
shall constitute a credit against the aggregate Purchase Price payable by the
Company to such Originator on such Purchase Date pursuant to Section 3.2. To the
extent that the aggregate Stated Amount of the Letters of Credit being issued on
any Payment Date exceeds the aggregate Purchase Price payable by the Company to
such Originator on such Payment Date, such excess shall be deemed to be a
reduction in the Purchase Price payable on the Purchase Dates immediately
following the date any such Letter of Credit is issued. In the event that any
such Letter of Credit issued pursuant to this Section 3.5 (i) expires or is
cancelled or otherwise terminated with all or any portion of its stated amount
undrawn, (ii) has its Stated Amount decreased (for a reason other than a drawing
having been made thereunder) or (iii) the Company’s Reimbursement Obligation in
respect thereof is reduced for any reason other than by virtue of a payment made
in respect of a drawing thereunder (any of the forgoing, a “Reduction Event”),
then an amount equal to such undrawn amount or such reduction, as the case may
be, shall be paid in cash to such Originator on the Payment Date following such
Reduction Event or, if the Company does not then have cash available therefor,
shall be deemed to be added to the outstanding principal balance of the
Subordinated Note issued to such Originator to the extent that such addition
would not cause the Company’s Net Worth to be less than the Required Capital
Amount. Under no circumstances shall any Originator (or any Affiliate thereof
(other than the Company)) have any reimbursement or recourse obligations in
respect of any Letter of Credit.

 

(b)            In the event that an Originator requests that any Purchase be
paid for by the issuance of one or more Letters of Credit as described herein,
such Originator shall, on a timely basis: (i) provide the Company with such
information as is necessary for the Company to obtain such Letter of Credit from
the applicable LC Issuer, (ii) execute such documentation, including, without
limitation, the applicable Letter of Credit Application, as the applicable LC
Issuer of such Letter of Credit may request or require and (iii) notify the
Company and the Administrative Agent of the allocations of the Purchase Price to
be paid for by the issuance of such one or more Letters of Credit, it being
understood that, upon such notification, such allocations shall be binding on
the Company and such Originator, absent manifest error.

 

(c)            Each Originator agrees to be bound by the terms of each Letter of
Credit Application referenced in the Receivables Loan Agreement and by the
applicable LC Issuer’s interpretations of any Letter of Credit issued for the
Company and by the applicable LC Issuer’s written regulations and customary
practices relating to letters of credit, in each case subject to the terms and
conditions set forth in the Receivables Loan Agreement.

 

ARTICLE IV
CONDITIONS TO EFFECTIVENESS AND PURCHASES

 

Section 4.1            Conditions Precedent to Effectiveness. This Agreement
shall become effective at such time as it is executed and delivered by the
Originators and the Company.

 



9

 

 

Section 4.2             Certification as to Representations and Warranties. Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties contained in Article V are true and correct
in all material respects or, if such representation or warranty is by its terms
subject to a materiality qualification or a Material Adverse Effect
qualification, such representation or warranty is true and correct in all
respects, on and as of such day, with the same effect as though made on and as
of such day (except for representations and warranties which apply to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects or, if such representation or warranty is by
its terms subject to a materiality qualification or a Material Adverse Effect
qualification, such representation or warranty shall be true and correct in all
respects, as of such earlier date).

 

Section 4.3             Additional Originators

 

. Additional Persons may be added as Originators hereunder, with the prior
written consent of the Company, the Administrative Agent and each Facility Agent
(each acting in its sole discretion); provided that no Person may be added as an
Originator hereunder unless the following conditions are satisfied on or before
the date of such addition:

 

(a)            such proposed additional Originator shall have executed and
delivered to the Company, the Administrative Agent and each Facility Agent an
agreement substantially in the form attached hereto as Exhibit B (a “Joinder
Agreement”);

 

(b)            the Purchase Termination Date shall not have occurred; and

 

(c)            such proposed additional Originator shall have delivered to the
Company, each Facility Agent and the Administrative Agent (as the Company’s
assignee) on or before the Effective Date for such Originator, the following,
each (unless otherwise indicated) dated the Effective Date for such Originator,
and each in form and substance reasonably satisfactory to the Company, each
Facility Agent and the Administrative Agent (as the Company’s assignee):

 

(i)            A certified copy, dated as of the applicable Effective Date, of
the resolutions of the appropriate governing body of such Originator authorizing
the execution, delivery and performance by it of the Facility Documents to which
it is a party;

 

(ii)            A good standing (or comparable) certificate with respect to such
Originator issued by the Secretary of State (or a comparable official) of the
jurisdiction of such Originator’s organization or formation, dated as of a date
prior to, but reasonably near the applicable Effective Date;

 

(iii)            A certificate of an appropriate officer, director or manager,
as applicable, of such Originator dated as of the applicable Effective Date,
certifying as to (i) the names and true signatures of its officers who are
authorized to sign the Facility Documents, (ii) the truth and correctness in all
material respects of the representations and warranties in the Facility
Documents, and (iii) the absence of any Potential Purchase Termination Events or
Purchase Termination Events;

 



10

 

 

(iv)            A certified copy, dated as of the applicable Effective Date, of
the certificate of incorporation or formation, by-laws, limited liability
company agreement or other applicable organizational document of such
Originator;

 

(v)            Proper financing statements, suitable for filing under the UCC of
all jurisdictions necessary in order to (i) perfect the interests of the Company
contemplated by this Agreement and (ii) assign, of record, such interests to the
Administrative Agent (for the benefit of the Lender Groups);

 

(vi)            Completed lien search reports, dated a date prior to, but
reasonably near the applicable Effective Date, listing all financing statements
filed in the jurisdiction in which such Originator is “located” (within the
meaning of the UCC) that name such Originator as debtor, together with copies of
such financing statements showing no Adverse Claims on any Sold Receivables
(other than those with respect to which the Administrative Agent and the
Facility Agents are in receipt of satisfactory evidence of the release thereof);

 

(vii)            Favorable opinions of counsel to such Originator, in form,
substance and scope reasonably satisfactory to the Company, each Facility Agent
and the Administrative Agent (as the Company’s assignee) and generally
consistent with those delivered on the date hereof; and

 

(viii)            Evidence (i) of the execution and delivery by each of the
parties thereto of each of the other Facility Documents to be executed and
delivered in connection herewith and (ii) that each of the conditions precedent
to the execution, delivery and effectiveness of such other Facility Documents
has been satisfied to the Company’s, each Facility Agent’s and the
Administrative Agent’s reasonable satisfaction.

 

At the time any Person is added as an additional Originator pursuant to this
Section 4.3, Schedule I to this Agreement shall be deemed to be automatically
amended to reflect the addition of such Originator.

 

ARTICLE V
Representations and Warranties of the Originators

 

Section 5.1            Each Originator hereby makes the representations and
warranties set forth in this Article V as of the Effective Date for such
Originator and on each day on which such Originator sells Receivables hereunder.

 

(a)            Due Formation and Good Standing. Such Originator is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, has all organizational power and authority to
carry on its business as now conducted and is qualified to do business in, and
is in good standing in, every jurisdiction where the nature of its business
requires it to be so qualified except where the failure so to qualify could not
reasonably be expected to have a Material Adverse Effect.

 



11

 

 

(b)            Due Authorization and No Conflict. The execution, delivery and
performance by such Originator of this Agreement are within such Originator’s
organizational powers, have been duly authorized by all necessary organizational
action on the part of such Originator and do not contravene or constitute a
default (i) under any provision of applicable law, tariff or regulation, (ii) of
such Originator’s organizational documents or (iii) of any agreement, judgment,
injunction, decree or other instrument binding upon such Originator, except in
case of clause (i) or (iii), any contravention or default that could not be
reasonably expected to have a Material Adverse Effect or result in the creation
or imposition of any Adverse Claim on any asset of such Originator upon or with
respect to any of its properties. This Agreement and the other Facility
Documents to which such Originator is a party have been duly executed and
delivered on behalf of such Originator.

 

(c)            Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by such Originator of
this Agreement or any other agreement, document or instrument to be delivered by
it hereunder that has not already been given or obtained, other than the filing
of UCC financing statements and continuation statements.

 

(d)            Enforceability of Facility Documents. This Agreement and each
other Facility Document to be delivered by such Originator in connection
herewith constitutes the legal, valid and binding obligation of such Originator
enforceable against such Originator in accordance with its terms, subject to the
Enforceability Exceptions.

 

(e)            No Litigation. Except as publicly disclosed by the Performance
Guarantor in its securities filings, there is no action, suit or proceeding
pending against, or to such Originator’s knowledge threatened against, such
Originator or the property of such Originator, in any court, or before any
arbitrator or before or by any Governmental Authority in which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
that seeks to prevent the consummation of the transactions contemplated by this
Agreement and the other Facility Documents. Except as publicly disclosed by the
Performance Guarantor in its securities filings, such Originator is not in
default with respect to any order of any court, arbitrator or other Governmental
Authority, which default could reasonably be expected to have a Material Adverse
Effect or prevent the consummation of the transactions contemplated by this
Agreement and the other Facility Documents.

 

(f)            Compliance with Laws.

 

(i)            Except as publicly disclosed by the Performance Guarantor in its
securities filings, such Originator is in compliance with all laws, rules and
regulations applicable to it except where such non-compliance could not
reasonably be expected to have a Material Adverse Effect (including, without
limitation, laws, rules and regulations relating to public utilities, energy
delivery and sales, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
other than as set forth in clauses (ii), (iii) and (iv) below with respect to
Sanctions, Anti-Corruption Laws and Anti-Terrorism Laws;

 



12

 

 

(ii)            To the extent applicable, such Originator is in compliance with
Anti-Terrorism Laws in all material respects;

 

(iii)            Such Originator has implemented and maintains in effect
policies and procedures designed to ensure compliance by such Originator, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions;

 

(iv)            Such Originator and its Subsidiaries and, to the knowledge of
such Originator, its officers, directors and employees, are not Sanctioned
Persons; and

 

(v)            No part of the proceeds of any purchase under the Purchase
Facility will be used, directly, or to the knowledge of such Originator,
indirectly (i) in violation of the Anti-Corruption Laws or (ii) in violation of
Section 6.3(j).

 

(g)            Accuracy of Information. All information heretofore furnished by
such Originator or any of its Affiliates to the Company, the Administrative
Agent, any Facility Agent, any Lender or any LC Issuer for purposes of or in
connection with this Agreement, the Receivables Loan Agreement, any Monthly
Report, any of the other Facility Documents or any transaction contemplated
hereby or thereby is, and all such information hereafter furnished by such
Originator or any of its Affiliates to the Company, the Administrative Agent,
any Facility Agent, any Lender or any LC Issuer will be, true and complete in
every material respect on the date such information is stated or certified and
does not and will not contain any material misstatement of fact or omit to state
a material fact necessary to make the statements contained therein not
misleading.

 

(h)            Location. Such Originator’s “location” (as defined in the UCC) is
such jurisdiction set forth on Schedule II or such other jurisdiction as
notified to the Company and the Administrative Agent (as the Company’s assignee)
in accordance with this Agreement. The office where such Originator keeps its
books and records concerning the Sold Receivables is at the address set forth on
Schedule III or such other location as such Originator may notify the Company
and the Administrative Agent (as the Company’s assignee).

 

(i)            No Purchase Termination Event or Potential Purchase Termination
Event. No event has occurred and is continuing, or would result from a sale of
Receivables or from the application of the proceeds therefrom, that constitutes
a Purchase Termination Event or a Potential Purchase Termination Event.

 

(j)            Records. Such Originator will account for each sale of ownership
interests in the Sold Receivables hereunder in its books and financial
statements as sales.

 

(k)            Compliance with Credit and Collection Policy. Such Originator has
complied in all material respects with the Credit and Collection Policy with
regard to the Sold Receivables and the related Contracts and has not made any
change to such Credit and Collection Policy other than as permitted under
Section 6.3(k).

 

(l)            Investment Company Act. Such Originator is not required to
register as an “investment company” under the Investment Company Act.

 



13

 

 

(m)            Use of Proceeds. No proceeds of any purchase of Receivables shall
be used for purposes that violate Regulations T, U or X of the Federal Reserve
Board.

 

(n)            Eligibility. Each Receivable sold hereunder by such Originator
and included as an Eligible Receivable in the calculation of the Net Receivables
Balance is, on the date of such sale or calculation, an Eligible Receivable.

 

(o)            No Fraudulent Transfer. No sale by such Originator of any Sold
Receivable constitutes a fraudulent transfer or conveyance under any United
States federal or applicable state bankruptcy or insolvency Laws or is otherwise
void or voidable under such or similar principles or for any other reason.

 

(p)            Solvency. On the Effective Date for such Originator (before and
after giving effect to the sale of Receivables by such Originator on such
Effective Date), such Originator has the ability to meet its debts as they
become due.

 

(q)            Ordinary Course of Business. If (but only to the extent that) the
conveyance of any property described herein is not characterized by a court or
other governmental authority as a sale, each remittance of Seller Collections by
such Originator to the Company hereunder will have been (i) in payment of a debt
incurred by such Originator in the ordinary course of business or financial
affairs of such Originator and the Company and (ii) made in the ordinary course
of business or financial affairs of such Originator and the Company.

 

(r)            Names. Such Originator’s complete organizational name is set
forth on Schedule I to this Agreement, and it does not use and has not during
the last five years used any other organizational name, trade name,
doing-business name or fictitious name, except as set forth on Schedule IV.

 

(s)            Ownership; Perfection. Immediately prior to the sales to the
Company contemplated by this Agreement, such Originator owns all right, title
and interest in, to and under the Sold Receivables, Related Rights and Seller
Collections to be sold by it hereunder, free and clear of any Adverse Claim
(other than any Adverse Claim being released upon such sale or arising solely as
a result of any action taken by the Company or the Administrative Agent as the
Company’s assignee). This Agreement creates a security interest in favor of the
Company in the Sold Receivables, Related Rights and Seller Collections and the
Company has first priority interest in the Sold Receivables, Related Rights and
Seller Collections. No effective financing statement covering any Sold
Receivables or Related Rights sold by such Originator is on file in any
recording office, except (i) those filed in favor of the Company pursuant to
this Agreement and the Administrative Agent (as the Company’s assignee) pursuant
to the Receivables Loan Agreement or (ii) such filings in respect of which the
security interests over such Sold Receivables or Related Rights by such filings
have been released and for which UCC-3 filings excluding such Sold Receivables
and Related Rights have been filed.

 

(t)            Taxes. Such Originator has filed all material Tax returns and
reports required by Law to be filed by it and has timely paid all Taxes,
governmental charges and energy surcharges at any time owing, except for Taxes,
charges or surcharges that are being contested in good faith by appropriate
proceedings and for which appropriate reserves in accordance with relevant GAAP
shall have been set aside on its books.

 



14

 

 

(u)            Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification for such
Originator is true and correct in all respects.

 

ARTICLE VI
COVENANTS OF THE ORIGINATORS

 

Section 6.1            Affirmative Covenants. Until the Final Collection Date,
each Originator will, unless the Administrative Agent (as assignee of the
Company) and the Company shall otherwise consent in writing:

 

(a)            Compliance with Laws, Etc. Comply with all applicable laws,
rules, regulations and orders applicable to it (other than those specifically
relating to any Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions)
(including, without limitation, laws, rules and regulations relating to public
utilities, energy delivery and sales, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), except to the extent that the failure so to comply with any such
laws, rules, regulations and orders could not reasonably be expected to have a
Material Adverse Effect.

 

(b)            Preservation of Existence. (i) Observe all procedures required by
its certificate of formation and limited liability company agreement and
preserve and maintain its limited liability company existence, rights,
franchises and privileges in the jurisdiction of its formation, except where the
failure to preserve and maintain such rights, franchises and privileges could
not reasonably be expected to have a Material Adverse Effect, and (ii) qualify
and remain qualified in good standing as a foreign limited liability company in
each other jurisdiction where the nature of its business requires such
qualification and where, in the case of clause (ii), the failure to be so
qualified could reasonably be expected to have a Material Adverse Effect.

 

(v)            Audits. At any time and from time to time during regular business
hours and upon reasonable prior notice, permit the Administrative Agent (as
assignee of the Company), the Facility Agents or their agents or
representatives:

 

(i)            to conduct periodic audits of the Sold Receivables and the
Related Rights and the related books and records and collection systems of such
Originator;

 

(ii)            to examine and make copies of and abstracts from the books and
records in its possession or control relating to the Sold Receivables and
Related Rights, including, without limitation, the related Contracts;

 

(iii)            to visit the offices and properties of such Originator for the
purpose of examining the materials described in clause (ii) above; and

 



15

 

 

(iv)            to discuss matters relating to the Sold Receivables or such
Originator’s performance hereunder with any of the officers or employees of such
Originator having knowledge of such matters;

 

provided that, (i) so long as no Advance Suspension Event, Potential Event of
Termination, Event of Termination, Potential Purchase Termination Event or
Purchase Termination Event shall have occurred, such Originator shall not be
required to pay the expenses of more than one due diligence visit and one audit
per year, (ii) the Administrative Agent and the Facility Agents shall coordinate
their due diligence visits with each other and with their inspection of the
Servicer and the Borrower pursuant to Sections 5.01(d) and 5.04(c) of the
Receivables Loan Agreement and (iii) the Administrative Agent and the Facility
Agents shall use commercially reasonable efforts to minimize disruption to the
business of such Originator and to coordinate their due diligence visits with
the audits to be conducted pursuant to Section 5.04(d) of the Receivables Loan
Agreement.

 

(c)            Location of Records. Keep its chief place of business and chief
executive office and the offices where it keeps the books and records at (i) the
address of such Originator referred to on Schedule III or (ii) upon 30 days’
prior written notice to the Administrative Agent (as assignee of the Company),
at any other location in the United States where all actions reasonably
requested by Administrative Agent (as assignee of the Company) or any Facility
Agent to protect and perfect the interests of the Administrative Agent (as
assignee of the Company), the Lenders and the LC Issuers in the Sold
Receivables, the Related Rights and the Seller Collections with respect thereto
have been taken and completed.

 

(d)            Ownership. Take all necessary action to vest legal and equitable
title to the Sold Receivables, the Related Rights and the Seller Collections
sold hereunder in the Company, free and clear of any Adverse Claims (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Company’s and the Administrative
Agent’s (as assignee of the Company) interest in such Sold Receivables, Related
Rights and Seller Collections and such other action to perfect, protect or more
fully evidence the interest of the Company and the Administrative Agent (as
assignee of the Company) therein as the Company or the Administrative Agent (as
assignee of the Company) or any Facility Agent may reasonably request. Without
limiting the foregoing, such Originator hereby authorizes, and will, upon the
request of the Company, the Administrative Agent (as assignee of the Company) or
any Facility Agent, at such Originator’s own expense, execute (if necessary) and
file such financing or continuation statements, or amendments thereto, and such
other instruments and documents, that may be necessary or desirable, or that the
Company, the Administrative Agent (as assignee of the Company) or any Facility
Agent may reasonably request, to perfect, protect or evidence any of the
foregoing. Such Originator authorizes the Company or the Administrative Agent
(as assignee of the Company) to file financing or continuation statements, and
amendments thereto and assignments thereof, relating to the Sold Receivables,
the Related Rights and the Seller Collections with respect thereto and the other
collateral subject to a lien under any Facility Document without the signature
of such Originator.

 



16

 

 

(e)            Deposits to Deposit Accounts. If the Servicer fails to instruct
an Obligor to make payments of all Sold Receivables to one or more Deposit
Accounts or Lock-Boxes or Payment Processors or to instruct a Payment Processor
to remit all payments of all Sold Receivables received by such Payment
Processors to one or more Deposit Accounts or Lock-Boxes, in each case as
required under the Receivables Loan Agreement, or if an Obligor or a Payment
Processor fails to so deliver payments to a Deposit Account or Lock-Box, use all
reasonable efforts to cause such Obligor or Payment Processor to deliver
subsequent payments on Sold Receivables to a Deposit Account or Lock-Box and
deposit, or cause to be deposited, any Seller Collections received by it, into a
Deposit Account subject to a Deposit Account Control Agreement not later than
two (2) Business Days after receipt thereof.

 

(f)            Performance and Compliance with Sold Receivables and Contracts.
At its expense, timely and fully perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
with respect to the Sold Receivables and the Contracts related thereto.

 

(g)            Taxes. File all material tax returns and reports required by law
to be filed by it and promptly pay all Taxes and governmental charges at any
time owing, except such as are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established. Pay when
due, or at the option of the Administrative Agent (as assignee of the Company)
timely reimburse it for the payment of, any Direct Taxes payable in connection
with the Pool Receivables, exclusive of any Direct Taxes the validity of which
are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with relevant GAAP shall have been set aside on
its books.

 

(h)            Marking of Records. At its expense, mark its master data
processing records relating to Sold Receivables, including with a legend
evidencing that the ownership interest related to the Sold Receivables have been
sold in accordance with this Agreement.

 

(i)            Separate Existence. Take all steps specifically required by this
Agreement to continue the Company’s identity as a separate legal entity and to
make it apparent to third Persons that the Company is an entity with assets and
liabilities distinct from those of such Originator and any other Person, and is
not a division of such Originator or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator agrees to take such actions as are
necessary on its part to ensure that the facts and assumptions set forth in the
opinion issued by Shearman & Sterling LLP, as counsel for the Company, in
connection with the closing of the transactions contemplated in the Facility
Documents (or in any similar opinion rendered in connection with the addition of
such Person as an Originator) and relating to true sale and substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.

 

Section 6.2          Reporting Requirements of the Originators. Until the Final
Collection Date, each Originator will, unless the Administrative Agent and the
Company shall otherwise consent in writing, furnish or cause to be furnished to
the Company, the Administrative Agent (as assignee of the Company) and each
Facility Agent:

 



17

 

 

(a)            Event of Termination. As soon as reasonably practicable and in
any event within three (3) Business Days after any Responsible Officer of such
Originator obtains knowledge of the occurrence of each Purchaser Termination
Event or Potential Purchase Termination Event (if such Potential Purchase
Termination Event is continuing on the date of such notice), the statement of a
Responsible Officer of such Originator setting forth the details of such
Purchase Termination Event or Potential Purchase Termination Event and the
action which such Originator is taking or proposes to take with respect thereto.

 

(b)            Reporting on Adverse Effects. Promptly and in no event more than
two (2) Business Days after any Responsible Officer of such Originator obtains
knowledge of any (i) matter or the occurrence of any event concerning such
Originator which would reasonably be expected to have a Material Adverse Effect
on such Originator, (ii) litigation or proceeding that may exist at any time
between such Originator and any Governmental Authority that, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect on such Originator, (iii) litigation or proceedings
adversely affecting such Originator in which the amount involved could
reasonably be expected to have a material adverse effect on such Originator or
in which injunctive relief is sought that could reasonably be expected to have a
Material Adverse Effect on such Originator or (iv) litigation or proceeding
relating to any Facility Document to which such Originator is a party, notice
thereof.

 

(c)            Adverse Claims. Promptly, notice in writing of (A) any Adverse
Claim upon the Sold Receivables or Seller Collections with respect thereto,
(B) any Person other than the Company, the Servicer or the Administrative Agent
obtaining any rights or directing any action with respect to any Deposit
Account, Lock-Box or Payment Processor or (C) any Obligor receiving any change
in payment instructions with respect to Sold Receivable(s) from a Person other
than the Company, the Servicer or the Administrative Agent.

 

(d)            Credit and Collection Policy. Promptly and in no event more than
three (3) Business Days after any Responsible Officer of such Originator obtains
knowledge of (i) any amendment, modification, supplement or other change to the
Credit and Collection Policy or (ii) the adoption, implementation or institution
of any tariff, rule, regulation, ordinance or decree of a government regulator
having agency authority over such Originator or the Servicer, in either case,
that could have a material adverse effect on the collectibility of the Sold
Receivables of such Originator, the statement of a Responsible Officer of such
Originator setting forth the details of such amendment, modification,
supplement, change, tariff, rule, regulation, ordinance or decree and the action
which such Originator is taking or proposes to take with respect thereto.

 

(e)            ERISA Events. Promptly and in any event within five (5) Business
Days after obtaining knowledge of the occurrence or existence of any ERISA Event
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, notice of such ERISA Event setting forth the
details of such ERISA Event and the action that it proposes to take with respect
thereto.

 



18

 

 

(f)            Beneficial Ownership Certification. Promptly after obtaining
knowledge thereof, notify the Administrative Agent (as assignee of the Company)
and each Facility Agent of any change in the information provided in the
Beneficial Ownership Certification for such Originator that would result in a
change to the list of beneficial owners identified therein.

 

(g)            Other Information. As soon as reasonably practicable, from time
to time, such other information, documents, records or reports respecting the
Sold Receivables of such Originator or the conditions or operations, financial
or otherwise, of such Originator as the Company, the Administrative Agent (as
assignee of the Company) or any Facility Agent may from time to time reasonably
request, including, without limitation, information (including nonfinancial
information) as any Lender, LC Issuer, Administrative Agent or Facility Agent
may from time to time reasonably request in order to assist such persons (or any
related Program Support Provider) in complying with the requirements of
Regulation (EU) No. 2017/2402 of the European Parliament as may be applicable to
such Lender (or Program Support Provider).

 

Section 6.3            Negative Covenants of the Originators. From the Effective
Date until the Final Collection Date, such Originator shall not, without the
written consent of the Company, the Administrative Agent (as assignee of the
Company) and the Majority Facility Agents:

 

(a)            Sales, Liens, Etc. Against Sold Receivables. Except as permitted
by the Facility Documents, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Sold Receivable, Related Rights or Seller Collections with
respect thereto.

 

(b)            Extension or Amendment of Pool Receivables. Extend, amend, waive
or otherwise modify, the terms of any Sold Receivable or any Contract related
thereto, except (i) in accordance with any rule, regulation, ordinance or other
directive of a government regulator having agency authority over such Originator
or the Servicer, (ii) in accordance with the Credit and Collection Policy or
(iii) as otherwise permitted under the Facility Documents.

 

(c)            Change in Business or Credit and Collection Policy. (x) Make any
change in the Credit and Collection Policy, which change would materially and
adversely affect the collectability of the Sold Receivables, the credit quality
of the Sold Receivables, the enforceability of the Contracts, or be reasonably
expected to have a Material Adverse Effect, in each case other than any change
implemented for purposes of complying with federal, state or local laws,
regulations, orders or guidelines, or (y) make any change in the character of
its business which change would be reasonably expected to have a Material
Adverse Effect.

 

(d)            Change in Payment Instructions to Obligors. Make any change in
its instructions to Obligors regarding the making of payments in respect of the
Sold Receivables to any Lock-Box or Deposit Account, other than instructing
Obligors to remit payments to another Lock-Box or Deposit Account.

 



19

 

 

(e)            Changes to Lock-Boxes, Deposit Accounts and Deposit Account
Control Agreements. Add any account as a Deposit Account, any bank as a Deposit
Account Bank, or any lock-box as a Lock-Box with respect to any Sold Receivable,
in each case other than those then listed in Exhibit F of the Receivables Loan
Agreement, unless the Administrative Agent (as assignee of the Company) shall
have received (i) thirty (30) days’ prior written notice of such addition and
(ii) prior to the effective date of such addition, (x) executed copies of
Deposit Account Control Agreements (in the case of each new Deposit Account),
(y) copies of all material agreements signed by the Company, the Servicer or the
respective Deposit Account Bank with respect to any new Deposit Account, Deposit
Account Bank or Lock-Box, and (z) a revised Exhibit F to the Receivables Loan
Agreement.

 

(f)            Merger, Consolidation, Division, Etc. Consolidate with or merge
into or with any Person, or purchase or otherwise acquire all or substantially
all of the assets or capital stock, or other ownership interest of, any Person
or from any Subsidiary, or sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Person, or permit or suffer a plan of
division (as defined in Section 18-217 of the DE LLC Act), in each case, except
as expressly provided or permitted under the terms of this Agreement or as
consented to in writing by the Administrative Agent (as assignee of the
Company).

 

(g)            Change in Name; Jurisdiction of Organization. (i) Make any change
to its name (within the meaning of Section 9-507(c) of any applicable enactment
of the UCC) indicated on its certificate of formation (or equivalent
organizational document), or (ii) change its form of organization or its
jurisdiction of organization, unless, in either case, 30 days prior to the
effective date of such change, it delivers to the Administrative Agent such
financing statements or amendments to financing statements (Form UCC-1 or
Form UCC-3, respectively) authorized by it which the Administrative Agent may
request to reflect such name change or change in form or jurisdiction of
organization, together with such other documents, legal opinions and instruments
that the Administrative Agent may reasonably request in connection with the
transaction giving rise thereto.

 

(h)            ERISA Matters. Establish or be a party to any Plan or
Multiemployer Plan other than any such plan established by an Affiliate of the
Performance Guarantor.

 

(i)            Treatment as Sales. Not account for or treat (whether in
financial statements or otherwise) the transactions contemplated by this
Agreement in any manner other than as the sale of Sold Receivables by such
Originator to the Company.

 

(j)            Sanctions; Anti-Corruption.  Directly or, to the knowledge of
such Originator, indirectly use the proceeds of any sales of Sold Receivables
hereunder or otherwise make available such proceeds to any Person to fund,
finance or facilitate any activities or business of or with any Person that is,
at the time of such funding, a Sanctioned Person or in any country or territory
that is at the time of such funding a Sanctioned Country or in any other manner
that would result in a violation of Sanctions by any Person (including a Lender,
Facility Agent, Administrative Agent or otherwise).

 



20

 

 

 

ARTICLE VII
Additional Rights and Obligations in Respect of Receivables

 

Section 7.1      Rights of the Company. Each Originator hereby authorizes the
Company and the Servicer to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold or purported to be sold by it
hereunder, including, without limitation, if a Purchase Termination Event
exists, endorsing the name of such Originator on checks and other instruments
representing Seller Collections and enforcing such Receivables and the
provisions of the related Contracts that concern payment and/or enforcement of
rights to payment.

 

Section 7.2      Responsibilities of the Originators. Anything herein to the
contrary notwithstanding:

 

(a)            Seller Collection Procedures. Each Originator agrees to
(i) direct, or cause each Payment Processor to direct, its respective Obligors
to make payments of Receivables sold or purported to be sold by it hereunder to
one or more Payment Processors, Deposit Accounts or Lock-Boxes and (ii) direct
each Payment Processor to remit all payments of Receivables sold or purported to
be sold by it hereunder to one or more Deposit Accounts or Lock-Boxes. Each
Originator further agrees to transfer any Seller Collections of Sold Receivables
that it receives directly to a Deposit Account within two (2) Business Days of
receipt thereof, and agrees that all such Seller Collections shall be deemed to
be received in trust for the Company and the Administrative Agent (as the
Company’s assignee).

 

(b)            Each Originator shall perform its obligations hereunder, and the
exercise by the Company or its designee of its rights hereunder shall not
relieve such Originator from such obligations.

 

(c)            The Company shall have no obligation or liability to any Obligor
or any other Person with respect to any Receivables, Contracts related thereto
or any other related agreements, nor shall the Company be obligated to perform
any of the obligations of any Originator thereunder.

 

(d)            Each Originator hereby grants to the Servicer an irrevocable
power of attorney, with full power of substitution, coupled with an interest,
during the occurrence and continuation of a Purchase Termination Event or an
Event of Termination to take in the name of such Originator all steps necessary
or advisable to endorse, negotiate or otherwise realize on any writing or other
right of any kind held or transmitted by such Originator or transmitted or
received by the Company (whether or not from such Originator) in connection with
any Receivable or Related Rights sold or purported to be sold by it hereunder.
Each Originator hereby acknowledges and consents to the powers of attorney
granted by the Company and the Servicer to the Administrative Agent pursuant to
Section 6.04(d) of the Receivables Loan Agreement.

 

Section 7.3      Further Action Evidencing Purchases. Each Originator agrees
that from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the Company,
the Servicer or the Administrative Agent (as the Company’s assignee) may
reasonably request in order to perfect, protect or more fully evidence the Sold
Receivables and Related Rights purchased by the Company hereunder, or to enable
the Company or the Administrative Agent (as the Company’s assignee) to exercise
or enforce any of its rights hereunder. Without limiting the generality of the
foregoing, upon the request of the Company or the Administrative Agent (as the
Company’s assignee), such Originator will execute (if applicable), authorize and
file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate to perfect, protect or evidence any of the foregoing.

 



 21 

 

 

Each Originator hereby authorizes the Company or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, without the signature of such Originator, relative to all or any of the
Receivables and Related Rights sold or purported to be sold by it hereunder,
whether now existing or hereafter generated by such Originator. If any
Originator fails to perform any of its agreements or obligations under this
Agreement, the Company or its designee or assignee (including, without
limitation, the Administrative Agent) may (but shall not be required to) itself
perform, or cause the performance of, such agreement or obligation, and the
expenses of the Company or its designee or assignee (including, without
limitation, the Servicer and the Administrative Agent) incurred in connection
therewith shall be payable by such Originator.

 

Section 7.4      Application of Seller Collections. Any payment by an Obligor in
respect of any indebtedness owed by it to any Originator shall, except as
otherwise specified by such Obligor or required by applicable law and unless
otherwise instructed by the Servicer (with the prior written consent of the
Administrative Agent) or the Administrative Agent, be applied as a Seller
Collection of any Receivable or Receivables of such Obligor to the extent of any
amounts then due and payable thereunder before being applied to any other
indebtedness of such Obligor.

 

ARTICLE VIII
Purchase Termination Events

 

Section 8.1      Purchase Termination Events. As used in this Agreement,
“Purchase Termination Event” means with respect to an Originator, the occurrence
of any of the following events (provided, however, that the occurrence of any of
the events described in clauses (b), (c), (d) or (k) below with respect to one
or more Sold Receivables shall not constitute a Purchase Termination Event if,
after such Sold Receivable(s) are removed from the calculation of Net Receivable
Balance under the Receivables Loan Agreement, no Borrowing Base Default shall
exist under the Receivables Loan Agreement):

 

(a)            Such Originator shall fail to make any payment or deposit
required to be made by it hereunder or under any other Facility Document to the
Borrower, the Administrative Agent or any Secured Party when due and such
failure shall continue for two (2) Business Days;

 

(b)            (i) Such Originator shall fail to perform or observe any term,
covenant or agreement contained in this Agreement or any other Facility Document
(unless otherwise provided in this Section 8.1) and such failure shall remain
unremedied for thirty (30) days after the Company or any Affected Person gives
notice thereof to such Originator or such Originator otherwise obtains knowledge
thereof or (ii) such Originator shall fail to perform or observe any term,
covenant or agreement on its part to be performed or observed under Section 6.03
of this Agreement;

 



 22 

 

 

(c)            Any representation or warranty made or deemed to be made by such
Originator under or in connection with this Agreement or any other Facility
Document (including any information or report delivered pursuant hereto) shall
prove to have been materially false or incorrect (except that the materiality
standard in this clause (c) shall not apply to any such representation or
warranty that is qualified by a materiality standard by its terms) when made or
deemed made or delivered, and in each case, is not cured within 30 days after
the Company or any Affected Person gives notice thereof to such Originator or
such Originator otherwise obtains knowledge thereof;

 

(d)            The Company, shall cease to have a valid and perfected first
priority security interest in the Sold Receivables and the Related Rights and
Seller Collections with respect to the Sold Receivables sold by such Originator
to the Company (subject to the Lien of the Administrative Agent pursuant to the
Receivables Loan Agreement);

 

(e)            An Event of Bankruptcy shall occur with respect to such
Originator;

 

(f)            A Material Adverse Effect shall occur with respect to such
Originator or the Sold Receivables sold by such Originator hereunder;

 

(g)            (i) such Originator shall default for a period beyond any
applicable grace period (x) in the payment of any principal, interest or other
amount due under any Indebtedness (other than trade payables or non-recourse
indebtedness), or (y) any other event shall occur or condition shall exist under
an agreement, or related agreements, under which such Originator has outstanding
Indebtedness (other than trade payables or non-recourse indebtedness), if the
effect of such event or condition is to permit the acceleration of the maturity
of such Indebtedness (other than trade payables or non-recourse indebtedness),
and the outstanding amount or amounts payable under all such Indebtedness under
clauses (x) and (y) equals or exceeds $150,000,000 or (B) an event of default
shall have occurred and be continuing under an agreement, or related agreements,
under which such Originator has outstanding Indebtedness (other than trade
payables or non-recourse indebtedness) of $150,000,000 or more and, in the case
of this clause (B), such debt has been accelerated by the holder of such debt,
or the holder of such debt has attempted to accelerate but such acceleration was
prevented by applicable Law;

 

(h)            One or more judgments for the payment of money in an aggregate
amount in excess of $150,000,000 (excluding therefrom any amount covered by
insurance) shall be rendered against such Originator, and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of such Originator to enforce any
such judgment;

 



 23 

 

 

(i)            Any of this Agreement or any other Facility Document to which
such Originator is a party shall cease to be in full force and effect or such
Originator shall so assert in writing or otherwise seek to terminate or
disaffirm its obligations under any such Facility Document at any time following
the execution thereof;

 

(j)            A Change in Control shall have occurred with respect to such
Originator;

 

(k)            There shall have been filed (i) notice of a Lien from the IRS
pursuant to Section 6323 of the Code against any of the Sold Receivables,
Related Rights or Collection with respect to any of the Sold Receivables of such
Originator, (ii) notice of a Lien from the PBGC pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA against such Originator for a failure to
make a required installment or other payment to a Plan to which either of such
sections applies, or (iii) a notice of any other Lien the existence of which
could reasonably be expected to have a Material Adverse Effect against such
Originator and, in each case, such Lien shall not have been released or
withdrawn within ten (10) days; or

 

(l)            Such Originator shall become or shall be required to register as
an “investment company” or shall become “controlled by an investment company”
(or a company required to register as an “investment company”), in each case
within the meaning of the Investment Company Act.

 

Section 8.2      Termination; Remedies.

 

(a)            Termination. Upon the occurrence of a Purchase Termination Event,
the Company may or, if directed by the Administrative Agent, shall, by notice to
the affected Originator (with a copy to the Administrative Agent), declare the
Purchase Facility, as it relates to the affected Originator, terminated.

 

(b)            Remedies Cumulative. Upon any termination of the Purchase
Facility as it relates to any Originator pursuant to Section 8.2(a), the Company
shall have, in addition to all other rights and remedies under this Agreement,
all other rights and remedies provided under the UCC of each applicable
jurisdiction and other applicable laws, which rights shall be cumulative.

 

ARTICLE IX
Indemnification

 

Section 9.1      Indemnities by the Originators. Without limiting any other
rights which the Company may have hereunder or under applicable law, each
Originator, severally and for itself alone, hereby agrees to indemnify and hold
harmless the Company and each of its Affiliates, agents, employees, officers,
directors and assignees (each of the foregoing Persons being individually called
a “RSA Indemnified Party”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements and all costs and expenses
incurred, including reasonable attorneys’ fees and disbursements, in connection
with the enforcement of this provision (all of the foregoing being collectively
called “Purchase Relevant Amounts”) arising out of or resulting from the failure
of such Originator to perform its obligations under this Agreement, or arising
out of the claims asserted against a RSA Indemnified Party relating to the
acquisition of the Sold Receivables by the Company, excluding, Purchase Relevant
Amounts to the extent, (a) such Purchase Relevant Amounts are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such RSA Indemnified
Party, (b) the credit risk or financial inability to pay of an Obligor and for
which reimbursement would constitute recourse to any Originator for
uncollectible Receivables or (c) such Purchase Relevant Amounts are in respect
of Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim; provided, that nothing contained in this
sentence shall limit the liability of such Originator or limit the recourse of
any RSA Indemnified Party to such Originator for any amounts otherwise
specifically provided to be paid by such Originator hereunder. Without limiting
the foregoing indemnification, but subject to the limitations set forth in
clauses (a), (b) and (c) of the previous sentence, each Originator, severally
for itself alone, shall indemnify each RSA Indemnified Party for Purchase
Relevant Amounts relating to or resulting from:

 



 24 

 

 

(a)            the failure of any representation or warranty made or deemed made
by such Originator (or any of its officers, employees or agents) under or in
connection with this Agreement or any other Facility Document to have been true
and correct as of the date made or deemed made;

 

(b)            the failure by such Originator to comply with any term, provision
or covenant contained in this Agreement or any other Facility Document to which
it is party or with any applicable law, tariff, rule or regulation with respect
to any Sold Receivable, the related Contract, or the Related Security, or the
nonconformity of any Sold Receivable, the related Contract or the Related
Security with any such applicable law, tariff, rule or regulation;

 

(c)            the failure by such Originator to vest and maintain vested in the
Company a first priority security interest in the Sold Receivables generated by
such Originator and the Related Rights free and clear of any Adverse Claims,
whether existing at the time such Receivable arose or at any time thereafter;

 

(d)            the failure to file, or any delay in filing, financing statements
or other similar instruments or documents under the applicable UCC or other
applicable laws naming the Originator as “Debtor/Seller” with respect to any
Receivables or Related Rights;

 

(e)            any commingling of Seller Collections with other funds;

 

(f)            any dispute, claim, offset or defense (other than discharge in
bankruptcy or insolvency of the related Obligor or a dispute or claim based on
the Obligor’s financial inability to pay) of an Obligor to the payment of any
Sold Receivable generated by such Originator (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of goods
or services related to any such Sold Receivable or the furnishing of or failure
to furnish such goods or services or relating to collection activities with
respect to such Sold Receivable or any Contract related thereto (if such
collection activities were performed by such Originator or any of its Affiliates
or by any agent or independent contractor retained by such Originator or its
Affiliates);

 



 25 

 

 

(g)            any failure of such Originator to perform its duties and
obligations in accordance with the provisions of this Agreement, any Contract or
any other Facility Document to which it is a party or under the Contracts;

 

(h)            any products liability, personal injury, property damage,
environmental or other claim or action of whatever sort arising out of or in
connection with goods or services, the sale or provision of which gave rise to
or are the subject of any Sold Receivable or Contract;

 

(i)            the use of any Purchase Price paid to such Originator or any draw
under a Letter of Credit;

 

(j)            the failure of such Originator to pay when due any Taxes, energy
surcharges or other governmental charges payable by it in connection with the
Sold Receivables generated by it or this Agreement;

 

(k)            the payment by such RSA Indemnified Party of Taxes, including,
without limitation, any taxes imposed by any jurisdiction on amounts payable and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, to the extent caused by the Originator’s actions or
failure to act in breach of this Agreement;

 

(l)            any failure by the Company to give reasonably equivalent value to
such Originator in consideration for the transfer by such Originator to the
Company of any Pool Receivables, or any attempt by any Person to void any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

 

(m)            any investigation, litigation or proceeding relating to this
Agreement, any of the other Facility Documents, the transactions contemplated
hereby or thereby or the ownership of the Sold Receivables generated by such
Originator;

 

(n)            any action taken by such Originator (or any of its Affiliates) in
the enforcement or collection of any Sold Receivable generated by such
Originator; the grant by the Originator of a security interest in any Receivable
in violation of any applicable law, tariff, rule or regulation;

 

(o)            the failure of the Originator to furnish accurate and complete
documentation (including, without limitation, a Contract or invoice) to any
Obligor;

 

(p)            the amendment, modification or termination of any tariff or
similar contract governing any Pool Receivable or the activities of the Company;
or

 

(q)            the failure of the sale and pledge of any Pool Receivable under
the Facility Documents to comply with the requirements of Federal Assignment of
Claims Act or any analogous State or local Laws.

 



 26 

 

 

ARTICLE X
Miscellaneous

 

Section 10.1      Amendments, etc.

 

(a)            The provisions of this Agreement may from time to time be
amended, modified or waived, if such amendment, modification or waiver is in
writing and executed by the Company, the Originators and the Administrative
Agent (as the Company’s assignee).

 

(b)            No failure or delay on the part of the Company, the Servicer, any
Originator or any assignee of any of the foregoing in exercising any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. No notice to or demand on the Company, the Servicer
or any Originator in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Company or the
Servicer under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

 

(c)            This Agreement and the other Facility Documents embody the entire
agreement and understanding among the parties hereto and supersede all prior or
contemporaneous agreements and understandings, verbal or written, relating to
the subject matter hereof and thereof.

 

Section 10.2      Notices, etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communications) and shall be personally delivered or sent by
facsimile or email, or by overnight mail, to the intended party at the mailing
or email address or facsimile number of such party set forth under its name on
the signature pages hereof or at such other address or facsimile number as shall
be designated by such party in a written notice to the other parties hereto or
in the case of the Administrative Agent at its address for notices pursuant to
the Receivables Purchase Agreement. All such notices and communications shall be
effective when received.

 

Section 10.3      No Waiver; Cumulative Remedies. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.

 

Section 10.4      Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Company and each Originator and their
respective successors and permitted assigns. No Originator may assign any of its
rights hereunder or any interest herein without the prior written consent of the
Company and, unless the Final Collection Date has occurred, the Administrative
Agent except as otherwise herein specifically provided. Notwithstanding the
foregoing, each Originator and the Servicer may pledge its respective rights
under the Subordinated Note to a Subordinated Note Financier pursuant to
Subordinated Note Financing Documents so long as a No Petition Agreement between
the Subordinated Note Financier and the Administrative Agent is in full force
and effect. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX, Sections 10.6, 10.12 and 10.13 and this
Section 10.4 shall be continuing and shall survive any termination of this
Agreement.

 



 27 

 

 

Section 10.5      Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS (OTHER THAN §5-1401 AND §5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO)).

 

Section 10.6      Costs, Expenses and Taxes. In addition to the obligations of
the Originators under Article IX, each Originator, severally and for itself
alone, agrees to pay on demand (which demand shall be accompanied by
documentation thereof in reasonable detail):

 

(a)            to the Company all reasonable and documented costs and expenses
incurred by such Person in connection with the enforcement of this Agreement;
and

 

(b)            all stamp and other Taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement, and agrees to
indemnify each RSA Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omitting to pay such Taxes and fees.

 

Section 10.7      SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY
AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED
WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

 

Section 10.8      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WITH RESPECT TO CONTRACT
CLAIMS. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A JUDGE WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH
OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

 



 28 

 

 

Section 10.9      Captions and Cross References; Incorporation by Reference. The
various captions and headings of this Agreement, including any Exhibit, Schedule
or Annex hereto, are included for convenience or reference only and shall not
affect the interpretation hereof or thereof. The Schedules and Exhibits hereto
are hereby incorporated by reference into and made a part of this Agreement.

 

Section 10.10      Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (including electronic PDF, Docusign,
Adobe “fill and sign” or such other provider as specified in writing by the
applicable party) shall be effective as delivery of a manually executed
counterpart hereof and shall be fully binding on the parties to the same extent
as the delivery of the signed originals and shall be admissible into evidence
for all purposes.  The words “execution,” “execute,” “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Agreement, or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Electronic Signatures in Global and National Commerce Act of 2000, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.  Notwithstanding the
foregoing, if any party shall request manually signed counterpart signatures to
this Agreement, each of the other parties hereby agrees to provide such manually
signed signature pages as soon as commercially reasonable.

 

Section 10.11      Acknowledgment and Agreement. By execution below, each
Originator expressly acknowledges and agrees that (i) the Company shall,
pursuant to the Receivables Loan Agreement, grant a security interest in all of
its rights, title and interest in, to, and under the Sold Receivables to the
Administrative Agent (on behalf of the Lender Groups) and (ii) all of the
Company’s right, title, and interest in, to, and under this Agreement (but not
its obligations), shall be collaterally assigned by the Company to the
Administrative Agent (on behalf of the Lender Groups) pursuant to the
Receivables Loan Agreement, and each Originator consents to the foregoing. Each
Originator further expressly acknowledges and agrees that, following the
occurrence of an Event of Termination, the Administrative Agent (on behalf of
the Lender Groups) shall have the right to enforce directly all rights hereunder
of the Company and all obligations hereunder of each Originator (but without the
assumption of any obligations or liabilities hereunder).

 

Section 10.12      No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Company any
Insolvency Proceeding so long as any obligations of the Company pursuant to the
Receivables Loan Agreement or any other Facility Document remains outstanding
and until one year plus one day following the day on which such obligations are
paid in full. Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Company shall not, and shall
not be obligated to, pay any amount in respect of the Subordinated Note or
otherwise to such Originator pursuant to this Agreement unless the Company has
received funds which may, subject to Section 2.07 or 2.08 of the Receivables
Loan Agreement, be used to make such payment. Any amount which the Company does
not pay pursuant to the operation of the preceding sentence shall not constitute
a claim (as defined in §101 of the Bankruptcy Code) against or corporate
obligation of the Company for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied. The agreements in this
Section 10.12 shall survive any termination of this Agreement.

 



 29 

 

 

Section 10.13      Limited Recourse. Except as explicitly set forth herein, the
obligations of the Company under this Agreement or any other Facility Document
to which it is a party are solely the obligations of the Company. No recourse
under any Facility Document shall be had against, and no liability shall attach
to, any officer, employee, director, or beneficiary, whether directly or
indirectly, of the Company. The agreements in this Section 10.13 shall survive
any termination of this Agreement.

 

Section 10.14      Treatment as Sales; Tax Treatment. Except for U.S. federal
income Tax purposes, the parties hereto will not account for or treat (whether
in financial statements or otherwise) the transactions contemplated by this
Agreement in any manner other than as the sale of Receivables. The parties agree
that the transactions contemplated under this Agreement shall be treated as the
issuance of indebtedness for U.S. federal income Tax purposes and agree not to
take any Tax position inconsistent with such Tax treatment and shall not report
the transactions arising under this Agreement in any manner other than the
issuance of indebtedness on all applicable Tax returns unless otherwise required
by applicable Law.

 

Section 10.15      Subordinated Note Financing.

 

(a)            Waiver of Setoff. Notwithstanding anything in this Agreement to
the contrary, (i) all payments to be made by the Company under the Subordinated
Note shall be made without setoff, counterclaim or other defense, (ii) the
Company hereby waives any and all of its rights to assert any right of setoff,
counterclaim or other defense to the making of a payment under the Subordinated
Note (which waiver shall be binding on any assignee of the Company’s rights
hereunder), and (iii) each Originator and the Servicer hereby waives any and all
rights it may have to set-off any amounts owing by such Originator or the
Servicer to the Company (whether under the Facility Documents or otherwise)
against any amounts owing for the account of such Originator under the
Subordinated Note.

 



 30 

 

 

(b)            Assignment. To the extent the Subordinated Note is assigned,
pledged or transferred to a Subordinated Note Financier in accordance with a
Subordinated Note Financing, the Company acknowledges and agrees that, upon the
occurrence of an “event of default”, an “event of termination” or similar event
under the Subordinated Note Financing Documents, the Subordinated Note Financier
may exercise all the rights of the Servicer and the Originators under the
Subordinated Note, including directing the Company to make all payments under
the Subordinated Note directly to the Subordinated Note Financier. Each of the
parties hereto hereby acknowledges and agrees that each Subordinated Note
Financier is a third-party beneficiary of this Section 10.15 and shall have the
right to enforce the provisions of this Section 10.15. The agreements in this
Section 10.15 shall survive any termination of this Agreement until such time as
the Final Collection Date has occurred and the principal and interest on the
Subordinated Note has been repaid in full.

 



[Signature Pages Follow]

 



 31 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

  GREEN MOUNTAIN ENERGY COMPANY, as an Originator                            
By: /s/ Elizabeth Killinger     Name: Elizabeth R. Killinger      Title:
President

 

  Address: 910 Louisiana Street Houston, Texas 77002     Attn: Legal Department
    Phone: 713-537-3000

 

[Signature Page to Receivables Sale Agreement (NRG)]

 





 

 

  RELIANT ENERGY RETAIL SERVICES, LLC, as an Originator                        
    By: /s/ Elizabeth Killinger     Name: Elizabeth R. Killinger     Title:
President

 

  Address: 910 Louisiana Street Houston, Texas 77002     Attn: Legal Department
    Phone: 713-537-3000

 

[Signature Page to Receivables Sale Agreement (NRG)]

 





 

 

  RELIANT ENERGY NORTHEAST, LLC, as an Originator                            
By: /s/ Elizabeth Killinger     Name: Elizabeth R. Killinger     Title:
President

 

  Address: 804 Carnegie Center Princeton, New Jersey 08540     Attn: Legal
Department     Phone: 609-524-4500

 

[Signature Page to Receivables Sale Agreement (NRG)]

 





 

 

  STREAM SPE, LTD., as an Originator           By: Stream SPE GP, LLC, its Sole
General Partner                     By: /s/ Elizabeth Killinger     Name:
Elizabeth R. Killinger     Title: President

 

  Address: 910 Louisiana Street Houston, Texas 77002     Attn: Legal Department
    Phone: 713-537-3000

 

[Signature Page to Receivables Sale Agreement (NRG)]

 



 

 

  XOOM ENERGY TEXAS, LLC, as an Originator           By: XOOM Energy, LLC, its
Sole Manager                     By: /s/ Elizabeth Killinger     Name: Elizabeth
R. Killinger     Title: President

 

  Address: 910 Louisiana Street Houston, Texas 77002     Attn: Legal Department
    Phone: 713-537-3000

 

[Signature Page to Receivables Sale Agreement (NRG)]

 





 

 

  US RETAILERS LLC, as an Originator                             By: /s/
Elizabeth Killinger     Name: Elizabeth R. Killinger     Title: President

 

  Address: 910 Louisiana Street Houston, Texas 77002     Attn: Legal Department
    Phone: 713-537-3000

 

[Signature Page to Receivables Sale Agreement (NRG)]

 





 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

  NRG RETAIL LLC, as Servicer                             By: /s/ Elizabeth
Killinger     Name: Elizabeth R. Killinger     Title: President

 

  Address: 804 Carnegie Center Princeton, New Jersey 08540     Attn: Legal
Department     Phone: 609-524-4500



 

[Signature Page to Receivables Sale Agreement (NRG)]

 





 

 

  NRG RECEIVABLES LLC                           By: /s/ Elizabeth Killinger    
Name: Elizabeth R. Killinger     Title: President

 

  Address: 804 Carnegie Center Princeton, New Jersey 08540     Attn: Legal
Department     Phone: 609-524-4500



 

[Signature Page to Receivables Sale Agreement (NRG)]

 





 

 

Exhibit A

 

Form of Subordinated Note

 

New York, New York

 

FOR VALUE RECEIVED, the undersigned, NRG RECEIVABLES LLC, a Delaware limited
liability company (the “Company”), promises to pay NRG RETAIL LLC, a Delaware
limited liability company (the “Servicer”) for the benefit of the Originators
(as defined in the Receivables Sale Agreement), on the terms and subject to the
conditions set forth herein and in the Receivables Sale Agreement referred to
below, the aggregate unpaid Purchase Price of all Receivables purchased by the
Company from each Originator pursuant to such Purchase Agreement, as such unpaid
Purchase Price is shown in the records of the Servicer.

 

1.            Receivables Sale Agreement. This Subordinated Note is the
Subordinated Note described in, and is subject to the terms and conditions set
forth in, that certain Receivables Sale Agreement dated as of September 22, 2020
(as the same may be amended, supplemented, restated or otherwise modified in
accordance with its terms, the “Receivables Sale Agreement”), between the
Company, the Servicer and the Originators named therein. Reference is hereby
made to the Receivables Sale Agreement for a statement of certain other rights
and obligations of the Company, the Servicer and the Originators.

 

2.            Definitions. Capitalized terms used (but not defined) herein have
the meanings assigned thereto in (or by reference in) the Receivables Sale
Agreement. In addition, as used herein, the following terms have the following
meanings:

 

“Bankruptcy Proceedings” means an Event of Termination described in
Section 7.01(e) of the Receivables Loan Agreement with respect to the Company.

 

“Eurodollar Rate” means, with respect to the period commencing on the date
hereof and ending one month thereafter and each successive one month period
thereafter (each, an “Interest Period”), an interest rate per annum determined
on the basis of the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other Person which takes over the administration
of that rate) for deposits in United States dollars for one month period as it
appears on the relevant display page on the Bloomberg Professional Service (or
any successor or substitute page or service providing quotations of interest
rates applicable to United States dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Originator from time to time), at approximately 11:00 a.m., London, England
time, two (2) Business Days prior to the first day of such Interest Period.
Notwithstanding the foregoing, if the Eurodollar Rate is below zero, the rate
will be deemed to be zero.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.

 





 

 

“Final Maturity Date” means the date immediately following the date that falls
one year and one day after the Final Collection Date.

 

“Interest Period” has the meaning set forth in the definition of “Eurodollar
Rate”.

 

“Senior Interests” means, collectively, (i) all Borrower Obligations and
(ii) all other obligations of the Company, the Servicer and the Performance
Guarantor that are due and payable, to (a) each Lender, each LC Issuer, each
Facility Agent, the Administrative Agent and their respective successors,
permitted transferees and assigns arising in connection with the Facility
Documents and/or (b) any Indemnified Party or Affected Person arising in
connection with the Receivables Loan Agreement, in each case, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, together with any and all Interest
accruing on any such amount after the commencement of any Bankruptcy
Proceedings, notwithstanding any provision or rule of law that might restrict
the rights of any Senior Interest Holder, as against the Company or anyone else,
to collect such interest.

 

“Senior Interest Holders” means, collectively, each Lender, each LC Issuer, each
Facility Agent, the Administrative Agent and the Indemnified Parties and
Affected Persons.

 

“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.

 

3.            Interest. Subject to the Subordination Provisions, the Company
promises to pay interest on this Subordinated Note as follows:

 

(a)            Prior to the Final Maturity Date, the principal amount of this
Subordinated Note from time to time outstanding during any Interest Period shall
bear interest at a rate per annum equal to the Eurodollar Rate for such Interest
Period plus 1.75%, as determined by the Servicer; and

 

(b)            From (and including) the Final Maturity Date to (but excluding)
the date on which the entire principal amount of this Subordinated Note is fully
paid, the principal amount of this Subordinated Note from time to time
outstanding shall bear interest at a rate per annum equal to the Federal Funds
Rate plus 2.25%.

 

4.            Interest Payment Dates. Subject to the Subordination Provisions,
the Company shall pay accrued interest on this Subordinated Note on each
Interest and Fee Payment Date, and shall pay accrued interest on the amount of
each principal payment made in cash on a date other than a Interest and Fee
Payment Date at the time of such principal payment, in each case, (A) if the
Termination Date has not occurred under the Receivables Loan Agreement, to the
extent funds are available for application by the Borrower pursuant to
Section 2.07(b)(iii) of the Receivables Loan Agreement and (B) if such
Termination Date has occurred, then on the Final Collection Date to the extent
funds are available to the Borrower pursuant to Section 2.08(b)(viii) under the
Receivables Loan Agreement.

 

5.            Basis of Computation. Interest accrued hereunder that is computed
by reference to the Eurodollar Rate shall be computed for the actual number of
days elapsed on the basis of a 360-day year, and interest accrued hereunder that
is computed by reference to the rate described in paragraph 3(b) of this
Subordinated Note shall be computed for the actual number of days elapsed on the
basis of a 365- or 366-day year, as applicable.

 



Exhibit A-2

 

 

6.            Principal Payment Dates. Subject to the Subordination Provisions,
the entire principal amount of this Subordinated Note shall be paid (A) on the
Final Collection Date to the extent funds are available to the Borrower pursuant
to Section 2.08(b)(viii) under the Receivables Loan Agreement after payment of
any interest then due and payable on this Subordinated Note, and (B) to the
extent this Subordinated Note has not been previously repaid in full, on the
Final Maturity Date. For the avoidance of doubt, following the occurrence of the
Termination Date, the Borrower shall not use any funds available to it pursuant
to Section 2.08(b)(viii) of the Receivables Loan Agreement to make any
Restricted Payments (as defined in the Receivables Loan Agreement) unless the
principal and accrued interest on this Subordinated Note has been repaid in
full.

 

Subject to the Subordination Provisions, the principal amount of and accrued
interest on this Subordinated Note may be prepaid in whole or in part by, and in
the sole discretion of the Company, on any Business Day without premium or
penalty prior to the Termination Date under the Receivables Loan Agreement to
the extent funds are available for application by the Borrower pursuant to
Section 2.07(b)(iii) of the Receivables Loan Agreement.

 

7.            Payment Mechanics. All payments of principal and interest
hereunder are to be made in lawful currency of the United States of America.

 

8.            Enforcement Expenses. In addition to and not in limitation of the
foregoing, but subject to the Subordination Provisions and to any limitation
imposed by applicable law, the Company agrees to pay all reasonable and
documented expenses, including reasonable attorneys’ fees and legal expenses,
incurred by the Servicer and the Originators in seeking to collect any amounts
payable hereunder which are not paid when due.

 

9.            Subordination Provisions. The Company covenants and agrees, and
the Servicer, each Originator and any other holder of this Subordinated Note
(collectively, the Originator and any such other holder are called the
“Holder”), by its acceptance of this Subordinated Note (or a beneficial interest
herein), likewise covenants and agrees on behalf of itself and any holder that:

 

(a)            No payment or other distribution of the Company’s assets of any
kind or character, whether in cash, securities, or other rights or property,
shall be made on account of this Subordinated Note except to the extent such
payment or other distribution is permitted under Section 5.03(l) of the
Receivables Loan Agreement;

 

(b)            In the event of the occurrence of Bankruptcy Proceedings, the
Senior Interests shall first be paid and performed in full and in cash before
the Holder shall be entitled to receive and to retain any payment or
distribution in respect of this Subordinated Note;

 

(c)            In the event that the Holder receives any payment or other
distribution of any kind or character from the Company or from any other source
whatsoever, in respect of this Subordinated Note, other than as expressly
permitted by the terms of this Subordinated Note, such payment or other
distribution shall be received in trust for the Senior Interest Holders and
shall promptly be turned over by the Holder to the Administrative Agent (for the
benefit of the Senior Interest Holders);

 



Exhibit A-3

 

 

(d)            Notwithstanding any payments or distributions received by the
Senior Interest Holders in respect of this Subordinated Note, prior to the
occurrence of the Final Collection Date, the Holder shall not be subrogated to
the then existing rights of the Senior Interest Holders in respect of the Senior
Interests until the Senior Interests have been paid and performed in full and in
cash. Upon the occurrence of the Final Collection Date, the Holder will be
subrogated to the then existing rights of the Senior Interest Holders, if any;

 

(e)            These Subordination Provisions are intended solely for the
purpose of defining the relative rights of the Holder, on the one hand, and the
Senior Interest Holders, on the other hand. Nothing contained in these
Subordination Provisions or elsewhere in this Subordinated Note is intended to
or shall impair, as between the Company, its creditors (other than the Senior
Interest Holders) and the Holder, the Company’s obligation, which is
unconditional and absolute, to pay the Holder the principal of and interest on
this Subordinated Note as and when the same shall become due and payable in
accordance with the terms hereof or to affect the relative rights of the Holder
and creditors of the Company (other than the Senior Interest Holders);

 

(f)            The Holder shall not, until the Senior Interests have been paid
and performed in full and in cash, cancel, waive, forgive, or commence legal
proceedings to enforce or collect this Subordinated Note;

 

(g)            [Reserved];

 

(h)            If, at any time, any payment (in whole or in part) of any Senior
Interest is rescinded or must be restored or returned by a Senior Interest
Holder (whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made;

 

(i)            Each of the Senior Interest Holders may, from time to time, at
its sole discretion, without notice to the Holder, and without waiving any of
its rights under these Subordination Provisions or otherwise affecting these
Subordination Provisions, take any or all of the following actions: (i) retain
or obtain an interest in any property to secure any of the Senior Interests;
(ii) retain or obtain the primary or secondary obligations of any other obligor
or obligors with respect to any of the Senior Interests; (iii) extend or renew
for one or more periods (whether or not longer than the original period), alter
or exchange any of the Senior Interests, or release or compromise any obligation
of any nature with respect to any of the Senior Interests; (iv) amend,
supplement, restate, or otherwise modify any Facility Document (on the terms set
forth in such Facility Document); and (v) release its security interest in, or
surrender, release or permit any substitution or exchange for all or any part of
any rights or property securing any of the Senior Interests, or extend or renew
for one or more periods (whether or not longer than the original period), or
release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such rights or property;

 



Exhibit A-4

 

 

(j)            The Holder hereby waives: (i) notice of acceptance of these
Subordination Provisions by any of the Senior Interest Holders; (ii) notice of
the existence, creation, non-payment or non-performance of all or any of the
Senior Interests; and (iii) all diligence in enforcement, collection or
protection of, or realization upon, the Senior Interests, or any thereof, or any
security therefor;

 

(k)            Each of the Senior Interest Holders may, from time to time, on
the terms and subject to the conditions set forth in the Facility Documents to
which such Persons are party, but without notice to the Holder, assign or
transfer any or all of the Senior Interests, or any interest therein; and,
notwithstanding any such assignment or transfer or any subsequent assignment or
transfer thereof, such Senior Interests shall be and remain Senior Interests for
the purposes of these Subordination Provisions, and every immediate and
successive assignee or transferee of any of the Senior Interests or of any
interest of such assignee or transferee in the Senior Interests shall be
entitled to the benefits of these Subordination Provisions to the same extent as
if such assignee or transferee were the assignor or transferor; and

 

(1)            These Subordination Provisions constitute a continuing offer from
the Holder to all Persons who become the holders of, or who continue to hold,
Senior Interests; and these Subordination Provisions are made for the benefit of
the Senior Interest Holders, and the Administrative Agent may proceed to enforce
such provisions on behalf of each of such Persons.

 

10.          No Waiver; No Petition. (a) No failure or delay on the part of the
Originator in exercising any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Subordinated Note shall in any event be effective unless (i) the same shall be
in writing and signed and delivered by the Company and the Holder and (ii) the
Administrative Agent shall have consented thereto in writing.

 

(b)          The Holder hereby agrees that it will not (i) institute against,
join any other Person in instituting against or take any action, direct or
indirect, in furtherance or contemplation of instituting against, the Company
any bankruptcy, insolvency, winding up, dissolution, receivership,
conservatorship or other similar proceeding or action or (ii) exercise any right
of set-off or recoupment, or assert any counterclaim, against the Company in
each case so long as there shall not have elapsed one year and one day since the
Final Collection Date has occurred.

 



Exhibit A-5

 

 

11.          Maximum Interest. Notwithstanding anything in this Subordinated
Note to the contrary, the Company shall never be required to pay unearned
interest on any amount outstanding hereunder and shall never be required to pay
interest on the principal amount outstanding hereunder at a rate in excess of
the maximum nonusurious interest rate that may be contracted for, charged or
received under applicable federal or state law (such maximum rate being herein
called the “Highest Lawful Rate”). If the effective rate of interest which would
otherwise be payable under this Subordinated Note would exceed the Highest
Lawful Rate, or if the holder of this Subordinated Note shall receive any
unearned interest or shall receive monies that are deemed to constitute interest
which would increase the effective rate of interest payable by the Company under
this Subordinated Note to a rate in excess of the Highest Lawful Rate, then
(i) the amount of interest which would otherwise be payable by the Company under
this Subordinated Note shall be reduced to the amount allowed by applicable law,
and (ii) any unearned interest paid by the Company or any interest paid by the
Company in excess of the Highest Lawful Rate shall be refunded to the Company.
Without limitation of the foregoing, all calculations of the rate of interest
contracted for, charged or received by the Servicer or any Originator under this
Subordinated Note that are made for the purpose of determining whether such rate
exceeds the Highest Lawful Rate applicable to the Servicer or any Originator
(such Highest Lawful Rate being herein called the “Maximum Permissible Rate”)
shall be made, to the extent permitted by usury laws applicable to the Servicer
and the Originators (now or hereafter enacted), by amortizing, prorating and
spreading in equal parts during the actual period during which any amount has
been outstanding hereunder all interest at any time contracted for, charged or
received by the Servicer or any Originator in connection herewith. If at any
time and from time to time (i) the amount of interest payable to the Servicer or
any Originator on any date shall be computed at the Maximum Permissible Rate
pursuant to the provisions of the foregoing sentence and (ii) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to the Servicer or any Originator would be less than the amount of interest
payable to the Servicer or such Originator computed at the Maximum Permissible
Rate, then the amount of interest payable to the Servicer or such Originator in
respect of such subsequent interest computation period shall continue to be
computed at the Maximum Permissible Rate until the total amount of interest
payable to the Servicer or such Originator shall equal the total amount of
interest which would have been payable to the Originator if the total amount of
interest had been computed without giving effect to the provisions of the
foregoing sentence.

 

12.         Governing Law. THIS SUBORDINATED NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS (OTHER THAN §5-1401 AND §5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO)).

 

13.         Captions. Paragraph captions used in this Subordinated Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.

 

[Remainder of Page Intentionally Left Blank]

 



Exhibit A-6

 

 

In Witness Whereof, the Company has caused this Subordinated Note to be executed
as of the date first written above.

 

  NRG RECEIVABLES LLC               By:       Name:       Title:  

 



Exhibit A-7

 

 

 